Citation Nr: 0525162	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for low back pain, 
currently rated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for shell 
fragment wound scar of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted an increased rating of 20 percent for 
low back pain, effective January 13, 2003.  In July 2005, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.  At that time, additional 
evidence, not considered by the RO, was received.  However, 
the veteran submitted a waiver of RO consideration of this 
additional evidence; so this case is properly before the 
Board.

On September 9, 2005, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The veteran submitted testimony at the July 2005 Board 
hearing regarding a scar on his back from a shell fragment 
wound and complaints of pain radiating from his back to his 
legs.  The record shows that the RO previously granted a 10 
percent rating for radiculopathy of the right lower extremity 
in April 2004.  These issues are referred to the RO.  The 
Board notes, accordingly, that separate neurological ratings, 
as they relate to the lumbar spine disability, will not be 
addressed in this decision. 

The record also shows that the RO denied an increased rating 
claim for a right knee shell fragment wound scar in May 2004.  
The veteran submitted a June 2004 statement, which the Board 
construes as a valid notice of disagreement with this rating 
decision.  The veteran also submitted a similar statement in 
February 2005.  Although the RO readjudicated the claim in 
July 2004 and August 2005 rating decisions, the RO did not 
provide a statement of the case regarding this issue.  
Accordingly, the issue of a right knee shell fragment wound 
scar is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's low back pain 
was manifested by severe lumbar strain, lumbar disc disease, 
significant decrease in the lumbar lordosis, moderate 
paraspinal muscle tightness, tenderness to palpation, 70 
degrees of forward flexion, 10 degrees of extension, 10 
degrees of right lateral flexion, and 20 degrees of left 
lateral flexion, as well as functional impairment due to 
pain.

2.  Presently, the veteran's low back pain is manifested by 
degenerative joint disease of the lumbar spine, most severe 
at the L5-S1 level, 60 degrees of forward flexion, 0 degrees 
of extension with pain, 10 degrees of lateral side bending on 
the right and left, lumbar stenosis, and functional 
impairment due to pain.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no higher, for 
low back pain have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003) & Diagnostic Codes 5237, 5243 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an April 2003 VA letter, prior 
to the June 2003 rating decision.  The veteran was notified 
of the evidence necessary to substantiate an increased rating 
claim.  The RO also notified the veteran of the 
responsibilities of VA and the veteran in developing the 
record.  Specifically, the RO notified the veteran that VA 
would obtain treatment records at a VA facility or records 
for treatment authorized by VA, as well as any private 
treatment records identified by the veteran.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO indicated, however, that it was 
the veteran's responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  The RO also requested the 
veteran to submit any other relevant evidence, including 
personal statements from him or other individuals with 
personal knowledge or observations on how his back disability 
had become worse.  

The Board notes that the April 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

In a June 2003 rating decision, the July 2003 statement of 
the case, and the April 2004 supplemental statement of the 
case, the RO notified the veteran of the laws and regulations 
pertaining to increased rating claims, and provided a 
detailed explanation why an increased rating was not 
warranted for low back pain under the applicable laws and 
regulations based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA medical records received in July 2005, and 
private medical records dated from April 2002 to April 2003.  
The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in May 2003 and 
February 2004, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit other relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

The RO originally granted service connection for low back 
pain in February 1947, assigning a 10 percent rating, 
effective April 1, 1946.  This rating was confirmed in rating 
decisions dated in July 1947, June 1948, and November 1950.  
The veteran filed an increased rating claim for low back pain 
in January 2003.  In June 2003, the RO granted an increased 
rating of 20 percent for low back pain, effective January 13, 
2003.  The veteran appeals this action.

On his June 2003 notice of disagreement, the veteran stated 
that his VA examination was inadequate and did not account 
for the damage received by shrapnel wounds in two combat 
actions in France and Germany during World War II.  On his VA 
Form 9, he also stated that the record did not reflect his 
Purple Heart received for injuries sustained in his lower 
back from an air burst and that the rating decision only 
accounted for his lower back pain, not the wound to his lower 
back.  At the July 2005 Board hearing, the veteran testified 
that his back pain rates at about an 8 or 9 out of 10 and 
that he has to use a cane or any apparatus to move around 
because of his back.  He also stated that he has to have help 
getting up from a chair or use an armchair.  He indicated 
that he has muscle spasms almost all the time that ease up 
with relaxation and that he has not been bedridden because of 
his back within the last two to three years.  He noted that 
his back was bad enough to be in bed, but that he opts to sit 
up in a chair with his feet up because he tries to stay out 
of bed and move around as much as possible.  He also noted 
that it helps when he changes position sometimes, because any 
particular position for a long period of time will cause 
discomfort or pain.  He stated that he stays in the chair for 
about a couple of hours or so and then the rest of the day 
tries to move around, because if he stays there long he 
cannot get up.  The veteran's representative also stated that 
during a personal interview with the veteran, he stated that 
his back pain has been so severe that he has sat lying in the 
chair trying to get rest because everything has to be 
peaceful and restful.  She also related that the veteran 
tries not to drink too much water or fluids during the day so 
he does not have to move around, because it is difficult 
getting in and out of the chair.  She noted that the veteran 
uses the chair as a bed because the bed is too difficult to 
lie flat on.  In sum, the veteran contends that the level of 
his low back pain is much higher than warranted by a 20 
percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's low back pain is currently rated under the 
former 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (2003).   
As this rating has been in effect for more than 20 years, it 
is protected under 38 C.F.R. § 3.351.

The Board notes that during the course of this appeal, the 
schedular criteria for evaluation of diseases and injuries of 
the spine were changed effective September 26, 2003.  In the 
April 2004 SSOC, the veteran was provided a copy of the 
revised criteria and the opportunity to submit pertinent 
evidence and/or argument.  In VAOPGCPREC 7-2003, the VA 
General Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the CAFC overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)(when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.  Moreover, when VA adopted the revised rating 
schedule pertaining to the diseases and injuries of the spine 
and published it in the Federal Register, the publication 
clearly stated an effective date of September 26, 2003, and 
because the revised regulations expressly stated an effective 
date and contained no provision for retroactive 
applicability, it is evident that VA intended to apply those 
regulations only as of the effective date.  Accordingly, for 
the period prior to September 26, 2003, only the "old" 
rating criteria may be considered in determining the severity 
of the veteran's low back pain, and the Board will consider 
both provisions for evaluating the low back pain from 
September 26, 2003.

Prior to September 26, 2003, DC 5295 provided that 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent rating.  A 20 percent rating was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum rating of 40 percent was 
available for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, DC 
5295 (2003).

Limitation of motion of the lumbar spine was evaluated under 
38 C.F.R. § 4.71a, DC 5292 (2003).  Slight limitation 
warranted a 10 percent rating; moderate warranted a 20 
percent rating; and severe warranted 40 percent rating.  The 
words "severe," "moderate," and "slight" are not defined 
in the VA Schedule for Rating Disabilities.  Rather it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc. 

Additionally, as the evidence shows a diagnosis of 
degenerative disc disease of the lumbar spine, the Board will 
consider the diagnostic criteria applicable for 
intervertebral disc syndrome.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
DC 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293 (2003).


A new rating formula for the spine became effective September 
26, 2003.  The Diagnostic Code for lumbosacral strain was 
changed to DC 5237 and the Diagnostic Code for intervertebral 
disc disease was changed to DC 5243.  See 38 C.F.R. § 4.71a, 
DC's 5237, 5243 (2004).  DC 5292 is no longer used to 
evaluate limitation of motion in the revised criteria.  Under 
the General Rating Formula for Diseases and Injuries of the 
Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
DC 5243 (2004)).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine, or entire spine is fixed in flexion or extension, and 
the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial subluxation or 
dislocation; or neurological symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

DC 5242 evaluates degenerative arthritis of the spine (see 
also diagnostic code 5003).  

Intervertebral disc syndrome should be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  Under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 10 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 
20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. DC 5243 (2004).  The 
Board notes that the rating criteria for intervertebral disc 
syndrome are essentially unchanged in the revised formula.  

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  DC 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion. These 
10 percent evaluations are combined, not added, under DC 
5003. 

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Private treatment reports dated from April 2002 to April 2003 
show a past medical history of lumbar disc disease and lumbar 
spine strain.  

An April 2003 VA physician's note shows decreased mobility in 
the back, minimal tenderness, no costovertebral angle 
tenderness, and range of motion intact.  The problem list 
included low back pain with a subjective report of history of 
shrapnel wound.

A May 2003 VA examination report shows complaints of 
increased back pain over the past few years so that now it is 
constant and wakes him up at night.  The veteran stated that 
he applies heat to his back occasionally and takes some 
nonsteroidals, which helps a little bit.  He noted that he 
does not use a cane or other assistive device to help him 
ambulate.  Physical examination of the lumbar spine revealed 
a significant decrease in the lumbar lordosis to his spine, 
moderate paraspinal muscle tightness, and tenderness to 
palpation.  Active range of motion was 70 degrees of forward 
flexion, 10 degrees of extension, 10 degrees of right lateral 
flexion, and 20 degrees of left lateral flexion.  The 
examiner noted that the veteran had extreme difficulty 
getting out of the chair due to his back symptoms.  The 
assessment was mechanical low back pain with a history of 
lumbosacral strain many years ago.  The examiner found that 
this has progressed in nature and is now severe and constant, 
and limits his function.

An October 2003 VA physician's note shows complaints of a 
painful back for two weeks.  The assessment included 
osteoarthritis and chronic low back pain.

In February 2004, a VA examination report shows complaints of 
low back pain with bending, stooping, and squatting.  The 
veteran stated that he has pain both, at night and during the 
day.  Physical examination of the lower back revealed 60 
degrees of forward flexion, 0 degrees of extension with pain, 
10 degrees of lateral side bending on the right and left, and 
evidence of lumbar stenosis.  The x-ray examination report 
showed degenerative joint disease present throughout the 
lumbar spine, most severe at the L5-S1 level.  There were no 
other abnormalities noted.

As noted, the veteran is rated as 20 percent disabling under 
the former 38 C.F.R. § 4.71a, DC 5295 (2003).  In order to 
receive a 40 percent rating under DC 5295, the evidence must 
show severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic change, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  DC 5295 (2003).  

Although there is no medical evidence of severe listing of 
the spine, positive Goldthwaite's sign, or abnormal mobility 
on forced motion, the Board resolves all doubt in the 
veteran's favor and finds that the medical findings prior to 
September 26, 2003 are enough to show severe lumbosacral 
strain.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  April 
2002 to April 2003 medical records show a history lumbar disc 
disease and lumbar spine strain.  Moreover, a May 2003 
medical record shows severe lumbosacral strain with 
significant decrease in the lumbar lordosis, 70 degrees of 
forward flexion, and 10 degrees of right lateral flexion.  
Although an April 2003 medical record indicates that range of 
motion was intact, as a whole, the evidence shows severe 
lumbar strain, with marked limitation of forward bending 
motion, and loss of lateral motion with osteo-arthritic 
changes.  This warrants a 40 percent rating under DC 5295.  
DC 5295 (2003).  Forty percent is the highest schedular 
rating the veteran can receive under this Diagnostic Code.

The veteran also cannot receive a higher rating under any of 
the other applicable Diagnostic Codes, which were in effect 
prior to September 26, 2003. 

Forty percent is the highest schedular rating under DC 5292 
for severe limitation of motion of the lumbar spine.  DC 5292 
(2003).  

Additionally, a rating higher than 40 percent under DC 5293 
for intervertebral disc syndrome is not warranted, as there 
is no medical evidence of incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  DC 5293 (2003).  

The veteran's low back pain also does not warrant a rating 
higher than 40 percent under the new rating criteria.  In 
order to receive a 50 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine, there must be 
unfavorable ankylosis of the entire thoracolumbar spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of injury or disease.  

The present medical evidence shows February 2004 findings of 
60 degrees of forward flexion, 0 degrees of extension with 
pain, and 10 degrees of lateral side bending on the right and 
left.  Although the evidence shows that the veteran has 
limitation of motion of the lumbar spine, particularly the 
inability to extend the spine, there is no medical evidence 
of unfavorable ankylosis.  As noted unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine is fixed 
in extension or flexion, resulting in various medical 
problems.  See General Rating Formula for Diseases and 
Injuries of the Spine, Note (5) (2004).  Thus, a 50 percent 
rating under DC 5237 for lumbosacral strain is not warranted.  
See DC 5237 (2004).

The veteran's present symptoms also do not warrant a rating 
higher than 40 percent under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Specifically, there are no medical findings that 
the veteran has required bed rest for at least six weeks in 
the past year.  See DC 5243 (2004).

The Board also has considered whether a separate compensable 
evaluation may be made for limitation of motion of the lumbar 
spine due to degenerative arthritis under DC 5003.  Although 
the evidence shows February 2004 findings of degenerative 
joint disease, a separate rating for limitation of motion of 
the spine is not applicable.  Evaluations for distinct 
disabilities resulting from the same injury may be separately 
evaluated as long as the symptomatology for one condition is 
not "duplicative of or overlapping with the symptomatology" 
of the other condition. Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994).  However, limitation of motion of the lumbar 
spine due to lumbar strain has been considered and 
compensated under the 40 percent evaluation already assigned 
under DC 5295 (2003).  To assign a separate evaluation for 
limitation of the motion of the lumbar spine as attributable 
to degenerative arthritis is similarly not permitted under 
the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and 
following notes.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence shows painful motion of the lumbar spine, which is 
an important factor in assessing the level of disability 
involving any form of arthritis.  See 38 C.F.R. § 4.59.  The 
medical evidence also shows objective findings of severe 
lumbar strain with difficulty getting up from a chair and 
limitation of motion, as well as subjective complaints of the 
inability to lie down or sit in one position for too long.  
The veteran's present level of disability, however, including 
functional loss due to pain, is contemplated by the 40 
percent rating assigned under DC 5295 (2003) throughout the 
appeal period.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted, as the evidence does not rise to 
the level of marked interference with employment, or frequent 
periods of hospitalization.  As such, this case does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 40 
percent rating, but no higher, under the old criteria for 
severe lumbosacral strain.  See 38 C.F.R. §§ 4.7, 4.71a, DC 
5295 (2003).  Thus, to this extent, the veteran's claim for 
an increased rating is granted.


ORDER

Entitlement to an increased rating of 40 percent, but no 
higher, for low back pain is granted, subject to the rules 
and payment of monetary benefits.


REMAND

In May 2004, the RO denied an increased rating claim for a 
shell fragment wound scar on the right knee, evaluated as 0 
percent disabling, effective November 6, 1945.  In June 2004, 
the veteran submitted a statement on a VA-Form 21-4138, which 
the Board considers a valid Notice of Disagreement with the 
May 2004 rating decision, including the effective date of the 
rating.  The RO subsequently issued July 2004 and August 2005 
rating decisions continuing the previous denial, adding that 
there was no joint involvement in the right knee shell 
fragment wound.  The RO, however, never issued a statement of 
the case addressing these issues and the Board finds that a 
remand for this action is necessary. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. 
App. 238 (1999).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing its denial of 
an increased rating for the veteran's 
service connected right knee shell 
fragment wound, including the effective 
date for the noncompensable rating and 
any joint involvement relating to the 
shell fragment wound.  The statement of 
the case should include all relevant law 
and regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal. See 38 C.F.R. § 20.302(b) 
(2002).  Thereafter, if an appeal has 
been perfected, these issues should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


